Citation Nr: 1302444	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-43 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, nephropathy, and onychomycosis, assigned a 20 percent evaluation.   

2.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as a noncompensable complication of diabetes mellitus prior to September 24, 2012, and assigned a separate 20 percent rating effective that date.

3.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated as a noncompensable complication of diabetes mellitus prior to September 24, 2012, and assigned a separate 20 percent rating effective that date.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, assigned a 20 percent rating prior to September 24, 2012, and a 40 percent rating effective that date.  

5.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, assigned a 10 percent rating prior to September 24, 2012, and a 40 percent rating effective that date.  


REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision which denied the Veteran's claims.  A rating decision dated in November 2012 granted higher ratings for peripheral neuropathy of both lower extremities, and separate 20 percent ratings for peripheral neuropathy of each upper extremity, all effective September 24, 2012.  Previously, the peripheral neuropathy of both upper extremities had been included with diabetes mellitus under Diagnostic Code 7913 as noncompensable complications of diabetes mellitus.  A grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal consist of the staged ratings, as set forth on the title page.  

As a preliminary matter, in an August 2007 rating decision, the RO denied increased ratings for diabetes mellitus and complications, and entitlement to a TDIU rating.  Shortly thereafter, in September 2007, the Veteran filed a "request for increase in VA rating due to chronic pain/neuropathy secondary to diabetes."  Significantly, the Veteran did not express any disagreement with the August 2007 rating decision.  In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), it was held that a statement was not considered a notice of disagreement, but a claim for increase, where there was no evidence of an intent to appeal a prior rating decision dated within a year of claim increase.  However, the question of whether new and material evidence has been received for purposes of 38 C.F.R. § 3.156(b) remains.  In Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir 2011), in distinguishing Voracek, it was commented that "neither law-nor logic-dictates that evidence supporting a new claim cannot also constitute new and material evidence relating to a pending claim."  Bond, at 1367-68.  In Bond, which, as in this case, involved an increased rating claim, the distinguishing feature was that Voracek did not involve the submission of medical evidence during the pendency of the original claim.  Here, original evidence was obtained, by the RO, in January 2008, in the form of VA treatment records dated from January 2006 to October 2007, i.e., mostly covering the period of the prior claim.  In addition, in the February 2008 rating decision, the RO relied upon the May 2007 VA examination relied upon in the prior August 2007 rating decision.  Under these circumstances, the Board finds that under Bond, new and material evidence was received, and the August 2007 rating decision is the action appealed.  

The August 2007 rating decision also denied entitlement to a TDIU rating, but the Veteran only identified the increased rating issues in the September 2007 claim.  Moreover, the new and material evidence received during the pendency of the August 2007 rating decision did not refer to the Veteran being unemployable, or claiming unemployability.  He has not since then claimed to be unemployable due to his service-connected disabilities, and in a November 2012 letter from the RO, he was invited to submit a claim for a TDIU rating, based on the recently increased ratings.  There is no subsequent TDIU claim associated with the claims file.  Given these factors, the Board declines to accept jurisdiction at this point over a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to an increased rating for diabetes mellitus with erectile dysfunction, nephropathy, and onychomycosis, assigned a 20 percent evaluation, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 24, 2012, left upper extremity peripheral neuropathy was asymptomatic. 

2.  Beginning September 24, 2012, left upper extremity peripheral neuropathy has most nearly approximated mild incomplete paralysis of the musculospiral nerve. 

3.  Prior to September 24, 2012, right upper extremity peripheral neuropathy was asymptomatic. 

4.  Beginning September 24, 2012, right upper extremity peripheral neuropathy has most nearly approximated mild incomplete paralysis of the musculospiral nerve. 

5.  Prior to September 24, 2012, left lower extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis of the sciatic nerve. 

6.  Beginning September 24, 2012, left lower extremity peripheral neuropathy has most nearly approximated moderately severe incomplete paralysis of the sciatic nerve. 

7.  Prior to September 24, 2012, right lower extremity peripheral neuropathy more nearly approximated mild incomplete paralysis of the sciatic nerve. 

8.  Beginning September 24, 2012, right lower extremity peripheral neuropathy has most nearly approximated moderately severe incomplete paralysis of the sciatic nerve. 

9.  The schedular criteria are adequate.  




CONCLUSIONS OF LAW

1.  Prior to September 24, 2012, the criteria for a separate compensable disability rating for left upper extremity peripheral neuropathy were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.119 Diagnostic Code 7913, 4.124a Diagnostic Code 8714 (2012).

2.  Beginning September 24, 2012, the criteria for a rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.119 Diagnostic Code 7913, 4.124a Diagnostic Code 8714 (2012).

3.  Prior to September 24, 2012, the criteria for a separate compensable disability rating for right upper extremity peripheral neuropathy were not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.119 Diagnostic Code 7913, 4.124a Diagnostic Code 8714 (2012).

4.  Beginning September 24, 2012, the criteria for a rating in excess of 20 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.119 Diagnostic Code 7913, 4.124a Diagnostic Code 8714 (2012).

5.  Prior to September 24, 2012, the criteria for a disability rating in excess of 20 percent for left lower extremity peripheral neuropathy were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.124a Diagnostic Code 8520 (2012).

6.  Beginning September 24, 2012, the criteria for a rating in excess of 40 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.124a Diagnostic Code 8520 (2012).

7.  Prior to September 24, 2012, the criteria for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.124a Diagnostic Code 8520 (2012).

8.  Beginning September 24, 2012, the criteria for a rating in excess of 40 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4 .14, 4.124a Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in October 2007, prior to the initial adjudication of the claims, the RO advised the claimant of information necessary to substantiate the claims.  He was advised of various types of lay, medical, and employment evidence that could substantiate his claims.  The Veteran was informed the Veteran that in order for an increased rating to be granted, evidence must show the condition had become worse.  The Veteran was also informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon the Veteran's employment.  He was also provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter dated in May 2009, the RO provided more detailed information concerning how VA determines a disability rating.  See Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009).  Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a statement of the case in October 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.    

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records.  The Veteran was afforded new VA examinations in July 2008 and September 2012, both due to his complaints that his service-connected disabilities had worsened.  With respect to the issues decided in this decision, the examinations are sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorders since the last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings have been assigned for the peripheral neuropathy disabilities, with the higher ratings granted effective September 24, 2012.

Service connection for diabetes mellitus with erectile dysfunction and peripheral neuropathy was granted in a February 2003 rating decision, which also assigned a 20 percent rating, under Diagnostic Code 7913.  In this regard, noncompensable complications are considered part of the diabetic process under that code.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (2).  Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Id.  Separate 20 percent ratings were granted for peripheral neuropathy of the right and left lower extremities in the July 2006 rating decision, effective in March 2006.  That rating included bilateral upper extremity peripheral neuropathy as a noncompensable complication, rated under Diagnostic Code 7913.  

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.  

For peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

There is no separate diagnostic code for diabetic peripheral neuropathy; therefore, the peripheral neuropathies in this case have been rated under codes pertaining to specific peripheral nerves with closely analogous function, anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Upper Extremities

As indicated above, prior to September 24, 2012, the Veteran's peripheral neuropathy of the upper extremities was rated under Diagnostic Code 7913 as a noncompensable complication of diabetes mellitus.  In the November 2012 rating decision, he was granted a 20 percent rating for each upper extremity, under Diagnostic Code 8514, effective the date of the most recent VA examination.   

Mild incomplete paralysis of the musculospiral nerve (radial nerve) of either upper extremity warrants a 20 percent rating.  Moderate incomplete paralysis of the minor extremity warrants a 20 percent disability rating, while moderate incomplete paralysis of the major extremity warrants a 30 percent disability rating.  Severe incomplete paralysis of the minor extremity warrants a 40 percent disability rating, and severe incomplete paralysis of the major extremity warrants a 50 percent disability rating.  38 C.F.R. 4.124a, Diagnostic Codes 8514 (paralysis), 8614 (neuritis), 8714 (neuralgia).

Complete paralysis of the minor extremity warrants a 60 percent disability rating, and complete paralysis of the major extremity warrants a 70 percent disability rating.  Complete paralysis is with drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip.  (Total paralysis of the triceps occurs only as the greatest rarity).  38 C.F.R. 4.124a, Diagnostic Code 8514.  

Neuritis, whether cranial or peripheral, is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123.  The maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve.  Id.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate severe incomplete paralysis for all other nerves.  Id. 

Neuralgia, whether cranial or peripheral, characterized usually by a dull and intermittent pain also is rated on the scale provided for injury of the nerve involved. 38 C.F.R. § 4.124.  The maximum evaluation is equal to that for moderate incomplete paralysis of the nerve.  Id.  

A VA examination in April 2006 did not include any complaints concerning the upper extremities.  Neurological examination of the upper extremities revealed motor and sensory function to be within normal limits.  Reflexes were 2+ bilaterally.  There was no diagnosis of peripheral neuropathy of the upper extremities.  

On a VA contract examination in May 2007, the Veteran reported that he had progressive loss of strength, tingling and numbness in the arms.  However, examination of the upper extremities revealed motor and sensory function to be within normal limits, and reflexes were 2+ bilaterally.  As a diagnosis, the examiner noted that the Veteran's peripheral neuropathy involved the lower extremities.  

On a VA contract examination in July 2008, again, the Veteran reported progressive loss of strength, tingling and numbness in the arms.  Examination of the extremities did not reveal atrophic skin changes, ulceration, ischemic limb pain or persistent coldness.  Peripheral pulses were 2+ bilaterally.  In the upper extremities, neurological examination revealed motor and sensory function to be within normal limits.  Reflexes were 2+ bilaterally.  Again, peripheral neuropathy of the upper extremities was not diagnosed.  

On the VA contract DBQ examination on September 24, 2012, the Veteran stated that his left hand was the dominant hand.  On report of his symptoms, the Veteran reported no pain, paresthesias or numbness in either upper extremity.  On examination, strength in both upper extremities was normal.  Deep tendon reflexes were normal at 2+ in both upper extremities.  Light touch/monofilament testing was normal in the shoulder and inner and outer forearms, and decreased in the hands and fingers.  Position sense, vibration sense and cold sensation were noted to be decreased in both upper extremities.  He did not have any atrophy or tropic changes involving the upper extremities.  The examiner concluded that he had mild incomplete paralysis of the peripheral nerves in the upper extremities.  There were no other manifestations of the condition.  The Veteran did not report any functional impairment in his ability to work due to upper extremity symptoms.  

Based on that examination, a 20 percent rating for each upper extremity was granted, effective the date of the examination.  In determining whether a separate compensable rating was warranted prior to that date, the Board notes that all of the prior VA examinations reported normal findings pertaining to the upper extremities.  In particular, decreased sensation, the negative finding found in September 2012, was not demonstrated.  Upper extremity peripheral neuropathy was not diagnosed.  Similarly, VA outpatient treatment records dated from January 2006 to July 2012 contain neither complaints nor abnormal findings of symptomatology in the upper extremities.  The problem list did not include peripheral neuropathy of the upper extremities.  Although in his October 2009 substantive appeal he said that his peripheral neuropathy, both upper and lower, should be rated higher, the other statements provided by him in the course of the appeal period, and the lay statements he submitted, refer only to the lower extremity peripheral neuropathy.  Therefore, the Board finds that prior to September 24, 2012, the Veteran's symptomatology did not more closely approximate the criteria for a separate 20 percent or higher rating for peripheral neuropathy in either the right or the left upper extremity.  

In considering whether a rating in excess of 20 percent is warranted for either or both upper extremities on or after September 24, 2012, at that time, the Veteran reported no pain, paresthesias or numbness in either upper extremity.  On examination, all findings were normal except that position sense, vibration sense and cold sensation were noted to be decreased in both upper extremities.  The examiner characterized the peripheral neuropathy as mild incomplete paralysis.  Moreover, the Veteran did not report any functional impairment in his ability to work due to upper extremity symptoms.  

In the examination report, the examiner identified the radial, medial, and ulnar nerves as affected by mild, incomplete paralysis.  However, the actual findings, according to the examination report, did not refer to any specific nerve, but to the upper extremity as a whole.  For example, for vibratory sense, the examiner was directed to "place low-pitched tuning fork over DIP [distal interphalangeal] joint of index finger."  No electrodiagnostic studies were performed, or recommended by the examiner.  Moreover, the criteria for complete paralysis of the three nerves contain considerable overlap.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515, 8516.  Considering that the only positive findings were sensory, and involved the hands, the Board finds that to assign separate ratings under the three diagnostic codes would result in evaluating the same manifestation under different diagnoses, known as "pyramiding," and to be avoided in assigning ratings.  38 C.F.R. § 4.14.  

Thus, the evidence establishes that prior to September 24, 2012, a separate compensable evaluation for peripheral neuropathy of the right or left upper extremity was not warranted.  Effective September 24, 2012, a rating higher than 20 percent for either the right or left upper extremity is likewise not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lower Extremities

Prior to September 24, 2012, the Veteran was in receipt of a 20 percent rating for peripheral neuropathy of the left lower extremity, and a 10 percent rating for peripheral neuropathy of the right lower extremity.  

A VA examination in April 2006 noted that the Veteran complained of peripheral neuropathy which affected the right side from the hip to the bottom of the feet, and on the left from eh knee to the feet.  He complained of tingling and numbness, abnormal sensation, constant pain, and weakness.  He reported that the functional impairment was limited ability to walk due to instability.  He was not working at the time he developed the condition.  

On examination, the Veteran was 5 feet 10 inches high, weighed 326 pounds, and had a general appearance of morbid obesity.  Neurological examination of the lower extremities revealed motor function to be within normal limits.  Sensory function was abnormal, with findings of diminished sensation to both lower extremities, worse on the left, which was from the feet to the thigh.  The left was from the feet to the knee.  Both lower extremities had reflexes of 1+ in the knees and ankles.  Distal pulses were diminished.  The examiner diagnosed peripheral neuropathy of the lower extremities, secondary to diabetes mellitus.  The subjective factors were history of diabetes and numbness to the legs and feet, with objective findings of decreased sensation of the legs and feet.  

On a VA examination in May 2007, the Veteran stated that he had progressive loss of strength, tingling and numbness in the legs and feet, and abnormal sensation and muscle cramps in both legs.  He was unable to walk any distance due to pain and weakness.  On examination, peripheral pulses were 2+.  There was L4-S1 nerve involvement revealing neuralgia.  Motor function was within normal limits.  Sensory function was abnormal with findings of diminished pinprick sensation in both feet.  Reflexes were 2+ bilaterally.  Concerning the diagnoses, for bilateral peripheral neuropathy of the lower extremities, there was diminished sensation to pinprick and light touch of both feet on examination.  In answer to the question as to functional impairment, the examiner stated that per the Veteran, he must use a cane when [walking] distances due to pain and weakness.  

On a VA contract examination in July 2008, the Veteran again described progressive loss of strength, tingling and numbness in the legs and feet, and abnormal sensation and muscle cramps in both legs.  This time, he reported that he had no leg pain after walking distances, that there was no calf pain at rest, and he did not feel persistent coldness of the extremities.  He reported that he did not experience any functional impairment from "this" condition.  Examination of the extremities did not reveal atrophic skin changes, ulceration, ischemic limb pain or persistent coldness.  Peripheral pulses were 2+ bilaterally.  There was sensory dysfunction with findings of diminished sensation pinprick and light touch of both feet.  Motor function was within normal limits.  Reflexes were 2+ bilaterally.  Concerning the diagnoses, for bilateral peripheral neuropathy of the lower extremities, there was subjective paresthesia and objective decreased sensation.  He had neuropathy of lower extremities, which resulted in neuritis.  The diabetes mellitus did not cause any restriction of activities, and the effect of the condition on the Veteran's daily activity was mild.  

On a VA peripheral neuropathy examination on September 24, 2012, the Veteran reported severe constant and intermittent pain, paresthesias, and numbness in both lower extremities.  On examination, strength in the lower extremities was normal.  Gait was within normal limits.  Deep tendon reflexes were normal in the ankles and the knees.  Light touch/monofilament testing was normal in both knees and thighs, and decreased in the feet and toes.  Position sense, vibration sense and cold sensation were noted to be decreased in both lower extremities.  He did not have any muscle atrophy.  He had trophic changes described as smooth shiny skin, and loss of the hairs from the upper portion of the legs to both ankles.  The examiner concluded that the Veteran had moderately severe incomplete paralysis of the sciatic and femoral nerves.  There were no other manifestations of the condition.  The functional impact on his ability to work was noted to be "he thinks he will fall down."  

The Veteran's peripheral neuropathy of the lower extremities has been rated as sciatic nerve paralysis, as the closest analogous diagnostic code.  Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  

Prior to September 24, 2012, peripheral neuropathy in the left lower extremity was assigned a 20 percent rating, reflecting moderate incomplete paralysis, and a 10 percent rating was in effect for the right lower extremity, for mild incomplete paralysis.  The evidence does not show symptoms warranting a higher rating in either extremity prior to September 24, 2012.  In early 2006, VA examination and treatment records reflect that he complained of burning and numbness with a stinging sensation from the feet to the hips, or sometimes of cramping pain in the lower legs.  Objective examination showed some diminished sensation, and later, in April 2006, diminished reflexes, but findings were otherwise largely normal.  No weakness or loss of strength was shown.  In February 2006, he had an unstable gait, but this was in connection with complaints of knee pain.  In the context of his health care providers encouraging him to be more active, he reported that he walked frequently in December 2006, but in October 2007, said he was not walking due to leg and back pain.  However, in June 2006, he said he was riding a stationary bicycle, and walked as tolerated.  He was noted to tire easily with walking, although this was not attributed to his diabetes mellitus, and in fact he was advised to quit smoking.  In December 2009, he twisted his left knee while trying to remove a hot water heater.  In May 2011, his energy was normal, his gait was stable, strength was 5/5 in all extremities, and he could heel/toe walk.  In December 2011, it was noted that he did not have a history of falls.  Although on most occasions when tested there was decreased sensation in the feet, in March 2012, only 6 months before the most recent VA examination, sensation was normal.  

Thus, the most consistently shown objective finding during this period has been decreased sensation in the lower extremities.  Most of his other complaints, such as of weakness or instability, have not been borne out on objective examination.  Although he complains of pain limiting his activities, and submitted several lay statements from individuals recounting the activities that the Veteran no longer engages in, his activities have not been limited such as to cause any weakness or atrophy of lower extremities.  The Board finds that prior to September 24, 2012, the Veteran did not have symptoms analogous to more than mild incomplete paralysis in the right lower extremity, or more than moderate incomplete paralysis in the left lower extremity.  

Effective September 24, 2012, he was granted a 40 percent rating for each lower extremity, reflective of moderately severe symptoms.  For a higher rating of 60 percent, severe disability, with marked muscular atrophy, is contemplated.  The Veteran has not demonstrated any atrophy in either lower extremity, let alone to a marked degree.  That examination also showed deep tendon reflexes to be normal in the ankles and the knees, and light touch/monofilament testing was normal in both knees and thighs, with decrease only in the feet and toes.  Thus, his symptoms have not more closely approximated the criteria for a rating in excess of 40 percent for either lower extremity at any time.  

For the lower extremities, the evidence demonstrates that he had no more than mild impairment in the right lower extremity prior to September 24, 2012, and no more than moderately severe impairment since that date.  In the left lower extremity, there was no more than moderate impairment prior to September 24, 2012, and no more than moderately severe impairment since that date.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's upper and lower extremity peripheral neuropathy do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The symptoms of the Veteran's upper and lower extremity peripheral neuropathy are contemplated by the applicable diagnostic criteria.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a separate compensable evaluation for peripheral neuropathy of the left upper extremity, as a complication of diabetes mellitus, prior to September 24, 2012, is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity, beginning September 24, 2012, is denied.  

Entitlement to a separate compensable evaluation for peripheral neuropathy of the right upper extremity, as a complication of diabetes mellitus, prior to September 24, 2012, is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity, beginning September 24, 2012, is denied.  

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, prior to September 24, 2012, is denied.

Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, beginning September 24, 2012, is denied.  

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to September 24, 2012, is denied.

Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, beginning September 24, 2012, is denied.  


REMAND

The Veteran is currently rated at 20 percent for his service-connected diabetes mellitus under 38 C.F.R. § 4.118, DC 7913.  A note to this diagnostic code provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, whereas noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Here, there is a question as to whether a disability diagnosed as nephropathy warrants a separate rating.  This condition was diagnosed on the May 2007 VA examination, but the symptoms were not specified.  In examining the diagnostic criteria for rating renal dysfunction, the Board observes that hypertension is noted as a symptom.  Here, the Veteran has hypertension, but it has been diagnosed as essential hypertension.  "Essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).  In contrast, "secondary hypertension" is "due to or associated with a variety of primary diseases, such as renal disorder, . . ."  Id.  

Additionally, on the September 24, 2012, VA examination, the Veteran was noted to have signs or symptoms of renal dysfunction identified as recurring proteinuria (albuminuria), anorexia, generalized poor health, lethargy, and weakness, all due to renal dysfunction.  The basis for these findings is unclear, as they were not explained and the Board has not found proteinuria in laboratory reports.  The outpatient treatment records have not shown that the Veteran has been diagnosed with, or followed for, any renal dysfunction.  Although the Veteran has lost weight from 326 pounds in April 2006 to 265 pounds in July 2012, he is still described as obese, and the outpatient treatment records show his struggles with diet compliance.  Therefore, it is difficult to know where the examiner obtained the finding of anorexia, let alone as a symptom of renal dysfunction.  He also has significant other disabilities, and so it is not clear why the VA examiner identified a renal cause for the Veteran's generalized poor health, lethargy, or weakness, none of which have been generally shown in the treatment records in any event.  

Nevertheless, he has consistently for several years had an elevated BUN (blood urea nitrogen) shown on laboratory studies, which is a symptom, along with others, of renal dysfunction, according to the rating schedule.  See 38 C.F.R. § 4.115a, Renal Dysfunction.  Given these factors, an examination or opinion must be obtained which clarifies whether the Veteran has a separately compensable renal disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an examination or opinion addressing whether the Veteran has renal manifestations of diabetes mellitus; if so, such symptoms must be described in detail, the source of the finding provided (e.g., Veteran statement, outpatient treatment record) and, unless obvious to lay interpretation, the connection to renal dysfunction explained.  In this regard, see page 12 of the September 24, 2012, DBQ, which is NOT an adequate explanation of any of the symptoms identified.  Conclusions concerning abnormal laboratory findings (e.g., proteinuria) must be accompanied by the study, or the location must be clearly referenced and included in the file.  The examination report and/or opinion should also include whether it is at least as likely as not that essential hypertension has been aggravated (worsened permanently) by service-connected diabetes mellitus or renal disease.  The claims file must be provided to the examiner in conjunction with the examination/opinion, and the rationale for all opinions expressed must be provided.

2.  After assuring compliance with the above development, and any other notice and development action required by law, the RO should readjudicate the claim for an increased rating for diabetes mellitus, to include whether symptoms of renal disease and/or hypertension are associated with the Veteran's diabetes mellitus and warrant separate compensable ratings.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


